DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 19, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 12-16, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2014/0092799 A1) in view of Dwyer et al. (US 2019/0208568 A1).
Regarding claims 1, 10, and 19, Jain discloses a user equipment (UE), comprising:
a non-transitory computer readable medium storing instructions which are executed by the controller

a non-transitory computer readable medium storing instructions which are executed by a controller; and
the controller, configured to; and
receive a first Radio Resource Control (RRC) message from the service network via the wireless transceiver (fig.4 and element 402, par.[0044] which recites, in part, “The eNodeB 106 and the UE 102 reconfigure 402 a connection for the UE 102. The connection may be reconfigured 402 using RRC messaging. The connection may be reconfigured 402 to allow the UE 102 to provide power preference indications to the eNodeB 106. For example, the connection configuration component 304 of the eNodeB 106 may send an RRC Connection Reconfiguration message to configure the UE 102 to send power preference indications.”), the first RRC message instructing the UE to provide assistance information indicating a preferred RRC state to which the UE transitions in a case that the UE transitions out of an RRC_CONNECTED state (fig.4 element 404, par.[0045] which recites, in part, “The UE 102 sends 404 UE assistance information to the eNodeB 106 including a power preference indicator (PPI) to indicate a power preference of the UE 102. The UE 102 may send 404 a UE assistance information message that includes a PPI for low power preference indication. The UE 
transmit a second RRC message to the service network via the wireless transceiver (fig.4 element 404, par.[0044 – 0047] discloses that the UE transmits the UEAssistanceInformation comprising a Power Preference) in response to the first RRC message (fig.4 element 402) and when the UE is operating in the RRC_CONNECTED state (par.[0046] explicitly discloses that the UE is in the RRC_CONNECTED state), the second message being a UEAssistanceInformation including a an element which indicates the preferred RRC state (par.[0045 – 0047] which discloses that the assistance information comprises a power preference such as a low power mode, par.[0025 and 0094-0095] fig.11 which discloses that the UE transmits a UE Assistance Information comprising an RRC_IDLE indication (e.g. “low power indication”) and the eNodeB transmits a connection release, and the UE enters RRC_IDLE at 1106);
receive an RRC release message from the service network via the wireless transceiver (fig.11 element 1104 discloses that the UE transmits an RRC Connection Release message in response to the UEAssistanceInformation, par.[0092 – 0093]) that is sent in response to the transmitted second RRC message indicating the preferred RRC state being an RRC_IDLE state or an RRC_INACTIVE state (par.[0092 – 0095] discloses that the UE transmits the Assistance Information to the eNodeB with Power Preference Information Element, e.g. an indication of RRC_INACTIVE or RRC_IDLE. The eNodeB determines that the UE will not be handed over, and thus the eNB transmits a connection release, the connection release indicating that the UE should 
 configure the UE to enter the RRC_IDLE state or the RRC_INACTIVE state from the RRC_CONNECTED state in response to the RRC Release message (par.[0095] and 1106 which discloses that the UE enters the RRC_IDLE state in response to the connection release message from the eNB).
While the disclosure of Jain substantially discloses the claimed invention, and further discloses the transmission of the Release Preference UE Assistance Information (e.g. “the disclosed PPI”), however it does not explicitly disclose a UEAssistanceInformation message including a ReleasePreference Information Element. That is, the disclosure of Jain does not teach the Information Element.
In an analogous art, Dwyer discloses a UEAssistanceInformation message including a ReleasePreference Information Element (par.[0144 - 0147] which explicitly discloses that the message assists the network to act on the indication an SCRI comprises the UEAssistanceInformation, and that the SCRI comprises an IE with a ReleasePreference IE which indicates an RRC IDLE_Transition).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the connection release methods as discussed in Jain, with the connection release methods as discussed in Dwyer. The motivation/suggestion would have been to provide a method for saving battery power in the UE (Dwyer: par.[0116 – 0117]).

The Examiner Notes Claim 2 and 11 have been cancelled in the Amendment Dated 08/14/2021.

Regarding claim 3 and 12, Dwyer discloses wherein the preferred RRC state is determined based on a traffic pattern or a mobility state of the UE (par.[0153] which describes the UE determining that the data transfer, e.g. “a traffic pattern” is finished, the mobile device will include a cause stating a wish to be transitioned to an idle state).

Regarding claims 4 and 13, Dwyer discloses wherein the controller is further configured to start a prohibit timer upon the transmission of the RRC message (fig.20 and par.[0062] which discloses an indication transmission timer for connection release indication), and prohibit transmission of another RRC message comprising the ReleasePreferenceIE to the service network until the prohibit timer expires (par.[0062] which recites, in part, “This inhibit timer restricts the UE from sending the transition indication message too frequently and further allows the network to make a determination by relying on messages that are triggered only with a given maximum frequency” par.[0012] also discloses that the invention is to prevent to many signaling messages to be sent to the network from multiple user devices).

Regarding claims 5 and 14, Dwyer discloses wherein the transmission of the RRC message is performed in response to the UE being configured during an RRC reconfiguration procedure to provide the ReleasePreferenceIE (par.[0178 – 0179] discloses that an inhibit duration timer, which is used to control when and/or how 

Regarding claim 6 and 15, Dwyer discloses wherein the transmission of the RRC message is performed in response to that the UE prefers to leave the RRC_CONNECTED state and the UE not transmit any RRC message comprising the ReleasePreferenceIE since the UE is configured to provide the ReleasePreferenceIE (par.[0149] discloses that if a cause in the “signaling connection release indication message” is not present the UTRAN will determine which RRC state the UE should be in).

Regarding claims 7 and 16, Dwyer discloses wherein the transmission of the RRC message is performed in response to a prohibit timer is not running (par.[0178 – 0179]) and 
a current preferred RRC state of the UE being different from a preferred RRC state indicated in a last transmission of another RRC message comprising the release preferenceIE (fig.9 and par.[0173] discloses that the UE is in a condition to transmit the connection release indication, and forwards the connection release indication after the prohibit timer is expired).

The Examiner notes that claims 8 and 17 were cancelled in the amendment dated 08/14/2021.


Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain and Dwyer as applied to claims 1, 10 and 19, in view of Young et al. (US 2014/0018085 A1).

Regarding claims 9 and 18, Jain and Dwyer discloses wherein the controller is further configured to start a release timer upon the transmission of the RRC message (fig.20 and par.[0062] which discloses an indication transmission timer for connection release indication).
The disclosure of Dwyer does not teach and configure the UE to enter the RRC_IDLE state or the RRC_INACTIVE state from the RRCCONNECTED state in response to the release timer expiring and the UE  not receiving any RRC Release message from the service network.
In an analogous art, Young discloses and configure the UE to enter the RRC_IDLE state or the RRC_INACTIVE state from the RRCCONNECTED state in response to the release timer expiring and the UE 6 not receiving any RRC Release message from the service network (fig.18 element 1805 and 1806).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the teaching in Dwyer for signalling connection release which is used for assisting the network in performing UE requested .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain and Dwyer as applied to claims 1, 10, and 19, above, and further in view of Koc et al. (US 2015/0092641 A1).
Regarding claim 20, While the disclosure of Dwyer and Jain teaches an RRC message including a ReleasePreference IE, they do not disclose:
starting a prohibit time upon transmission of the second RRC message; and 
prohibiting transmission of another RRC message to the service network until the prohibit timer expires. 
	In an analogous art, Koc discloses starting a prohibit time upon transmission of the second RRC message (fig.1 discloses that the UE transmits UEAssistanceInformation with PPI, par.[0023 – 0024, 0028, and 0032] that a prohibit timer is started); and 
prohibiting transmission of another RRC message to the service network until the prohibit timer expires (par.[ 0023 – 0024, 0028, and 0032] discloses that while the prohibit timer is running no more UEAssistanceInformation with PPI information is transmitted).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the connection release and power preference indication as discussed in Jain and Dwyer, with a prohibit timer as discussed in Koc. .


Claims 1, 10, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2014/0092799 A1) in view of Koc et al. (US 2014/0036794 A1).
Regarding claims 1, 10, and 19, Jain discloses a user equipment (UE), comprising:
a non-transitory computer readable medium storing instructions which are executed by the controller
a wireless transceiver (fig.2 element 202), configured to perform wireless transmission and reception to an from a service network (par.[0023] which recites, in part, “The UE transceiver component 202 is configured to communicate with an eNodeB 106 or other radio. The UE transceiver component 202 may include one or more antennas and/or processing circuitry to send and receive messages wirelessly.”); and
a non-transitory computer readable medium storing instructions which are executed by a controller; and
the controller, configured to; and
receive a first Radio Resource Control (RRC) message from the service network via the wireless transceiver (fig.4 and element 402, par.[0044] which recites, in part, “The eNodeB 106 and the UE 102 reconfigure 402 a connection for the UE 102. The 
transmit a second RRC message to the service network via the wireless transceiver (fig.4 element 404, par.[0044 – 0047] discloses that the UE transmits the UEAssistanceInformation comprising a Power Preference) in response to the first RRC message (fig.4 element 402) and when the UE is operating in the RRC_CONNECTED state (par.[0046] explicitly discloses that the UE is in the RRC_CONNECTED state), the second message being a UEAssistanceInformation including a an element which indicates the preferred RRC state (par.[0045 – 0047] which discloses that the assistance information comprises a power preference such as a low power mode, par.[0025 and 0094-0095] fig.11 which discloses that the UE transmits a UE Assistance 
receive an RRC release message from the service network via the wireless transceiver (fig.11 element 1104 discloses that the UE transmits an RRC Connection Release message in response to the UEAssistanceInformation, par.[0092 – 0093]) that is sent in response to the transmitted second RRC message indicating the preferred RRC state being an RRC_IDLE state or an RRC_INACTIVE state (par.[0092 – 0095] discloses that the UE transmits the Assistance Information to the eNodeB with Power Preference Information Element, e.g. an indication of RRC_INACTIVE or RRC_IDLE. The eNodeB determines that the UE will not be handed over, and thus the eNB transmits a connection release, the connection release indicating that the UE should enter into its preferred power state (e.g. “RRC_IDLE”) and the UE prepares to enter the RRC_IDLE state); and
 configure the UE to enter the RRC_IDLE state or the RRC_INACTIVE state from the RRC_CONNECTED state in response to the RRC Release message (par.[0095] and 1106 which discloses that the UE enters the RRC_IDLE state in response to the connection release message from the eNB).
While the disclosure of Jain substantially discloses the claimed invention, and further discloses the transmission of the Release Preference UE Assistance Information (e.g. “the disclosed PPI”), however it does not explicitly disclose a UEAssistanceInformation message including a ReleasePreference Information Element. That is, the disclosure of Jain does not teach the Information Element.

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the power preference information as discussed in Jain, with the power preference indication information element as discussed in Koc. The motivation/suggestion would have been to improve power consumption at the UE along with improve signaling and bandwidth usage over the communications medium.


Claims 1, 10, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2014/0092799 A1) in view of Lee et al. (US 2015/0237576 A1).
Regarding claims 1, 10, and 19, Jain discloses a user equipment (UE), comprising:
a non-transitory computer readable medium storing instructions which are executed by the controller
a wireless transceiver (fig.2 element 202), configured to perform wireless transmission and reception to an from a service network (par.[0023] which recites, in part, “The UE transceiver component 202 is configured to communicate with an eNodeB 
a non-transitory computer readable medium storing instructions which are executed by a controller; and
the controller, configured to; and
receive a first Radio Resource Control (RRC) message from the service network via the wireless transceiver (fig.4 and element 402, par.[0044] which recites, in part, “The eNodeB 106 and the UE 102 reconfigure 402 a connection for the UE 102. The connection may be reconfigured 402 using RRC messaging. The connection may be reconfigured 402 to allow the UE 102 to provide power preference indications to the eNodeB 106. For example, the connection configuration component 304 of the eNodeB 106 may send an RRC Connection Reconfiguration message to configure the UE 102 to send power preference indications.”), the first RRC message instructing the UE to provide assistance information indicating a preferred RRC state to which the UE transitions in a case that the UE transitions out of an RRC_CONNECTED state (fig.4 element 404, par.[0045] which recites, in part, “The UE 102 sends 404 UE assistance information to the eNodeB 106 including a power preference indicator (PPI) to indicate a power preference of the UE 102. The UE 102 may send 404 a UE assistance information message that includes a PPI for low power preference indication. The UE 102 may send 404 the UE assistance information in response to the power mode component 206 determining that the UE 102 prefers a low power state.”);
transmit a second RRC message to the service network via the wireless transceiver (fig.4 element 404, par.[0044 – 0047] discloses that the UE transmits the 
receive an RRC release message from the service network via the wireless transceiver (fig.11 element 1104 discloses that the UE transmits an RRC Connection Release message in response to the UEAssistanceInformation, par.[0092 – 0093]) that is sent in response to the transmitted second RRC message indicating the preferred RRC state being an RRC_IDLE state or an RRC_INACTIVE state (par.[0092 – 0095] discloses that the UE transmits the Assistance Information to the eNodeB with Power Preference Information Element, e.g. an indication of RRC_INACTIVE or RRC_IDLE. The eNodeB determines that the UE will not be handed over, and thus the eNB transmits a connection release, the connection release indicating that the UE should enter into its preferred power state (e.g. “RRC_IDLE”) and the UE prepares to enter the RRC_IDLE state); and
 configure the UE to enter the RRC_IDLE state or the RRC_INACTIVE state from the RRC_CONNECTED state in response to the RRC Release message (par.[0095] 
While the disclosure of Jain substantially discloses the claimed invention, and further discloses the transmission of the Release Preference UE Assistance Information (e.g. “the disclosed PPI”), however it does not explicitly disclose a UEAssistanceInformation message including a ReleasePreference Information Element. That is, the disclosure of Jain does not teach the Information Element.
In an analogous art, Lee discloses a UEAssistanceInformation message including a ReleasePreference Information Element (par.[0054] discloses that the eNB transmits the RRC Connection Reconfiguration, and that the UE transmit the Assistance Information fig.5, and par.[0072] and table-1 which disclose the PowerPrefIndication IE which provides a power saving preference).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the power preference information as discussed in Jain, with the power preference indication information element as discussed in Lee. The motivation/suggestion would have been to improve power consumption at the UE along with improve signaling and bandwidth usage over the communications medium.

Claims 1, 10, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2014/0092799 A1) in view of Gurumoorthy et al. (US 2019/0254104 A1).
Regarding claims 1, 10, and 19, Jain discloses a user equipment (UE), comprising:

a wireless transceiver (fig.2 element 202), configured to perform wireless transmission and reception to an from a service network (par.[0023] which recites, in part, “The UE transceiver component 202 is configured to communicate with an eNodeB 106 or other radio. The UE transceiver component 202 may include one or more antennas and/or processing circuitry to send and receive messages wirelessly.”); and
a non-transitory computer readable medium storing instructions which are executed by a controller; and
the controller, configured to; and
receive a first Radio Resource Control (RRC) message from the service network via the wireless transceiver (fig.4 and element 402, par.[0044] which recites, in part, “The eNodeB 106 and the UE 102 reconfigure 402 a connection for the UE 102. The connection may be reconfigured 402 using RRC messaging. The connection may be reconfigured 402 to allow the UE 102 to provide power preference indications to the eNodeB 106. For example, the connection configuration component 304 of the eNodeB 106 may send an RRC Connection Reconfiguration message to configure the UE 102 to send power preference indications.”), the first RRC message instructing the UE to provide assistance information indicating a preferred RRC state to which the UE transitions in a case that the UE transitions out of an RRC_CONNECTED state (fig.4 element 404, par.[0045] which recites, in part, “The UE 102 sends 404 UE assistance information to the eNodeB 106 including a power preference indicator (PPI) to indicate a power preference of the UE 102. The UE 102 may send 404 a UE assistance 
transmit a second RRC message to the service network via the wireless transceiver (fig.4 element 404, par.[0044 – 0047] discloses that the UE transmits the UEAssistanceInformation comprising a Power Preference) in response to the first RRC message (fig.4 element 402) and when the UE is operating in the RRC_CONNECTED state (par.[0046] explicitly discloses that the UE is in the RRC_CONNECTED state), the second message being a UEAssistanceInformation including a an element which indicates the preferred RRC state (par.[0045 – 0047] which discloses that the assistance information comprises a power preference such as a low power mode, par.[0025 and 0094-0095] fig.11 which discloses that the UE transmits a UE Assistance Information comprising an RRC_IDLE indication (e.g. “low power indication”) and the eNodeB transmits a connection release, and the UE enters RRC_IDLE at 1106);
receive an RRC release message from the service network via the wireless transceiver (fig.11 element 1104 discloses that the UE transmits an RRC Connection Release message in response to the UEAssistanceInformation, par.[0092 – 0093]) that is sent in response to the transmitted second RRC message indicating the preferred RRC state being an RRC_IDLE state or an RRC_INACTIVE state (par.[0092 – 0095] discloses that the UE transmits the Assistance Information to the eNodeB with Power Preference Information Element, e.g. an indication of RRC_INACTIVE or RRC_IDLE. The eNodeB determines that the UE will not be handed over, and thus the eNB transmits a connection release, the connection release indicating that the UE should 
 configure the UE to enter the RRC_IDLE state or the RRC_INACTIVE state from the RRC_CONNECTED state in response to the RRC Release message (par.[0095] and 1106 which discloses that the UE enters the RRC_IDLE state in response to the connection release message from the eNB).
While the disclosure of Jain substantially discloses the claimed invention, and further discloses the transmission of the Release Preference UE Assistance Information (e.g. “the disclosed PPI”), however it does not explicitly disclose a UEAssistanceInformation message including a ReleasePreference Information Element. That is, the disclosure of Jain does not teach the Information Element.
In an analogous art, Gurumoorthy discloses a UEAssistanceInformation message including a ReleasePreference Information Element (par.[0080] discloses that the UE can negotiage the target RRC state and the device may indicate a preferred target RRC state, par.[0102] discloses information elements that indicate the preferred RRC state).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the power preference information as discussed in Jain, with the power preference indication information element as discussed in Lee. The motivation/suggestion would have been to improve power consumption at the UE along with improve signaling and bandwidth usage over the communications medium using the 3GPP Rel-15 and Rel-16 preferred power preference information elements).
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Morioka et al. (US 2015/0131476 A1) “Mobile Communciation Method”
Morioka et al. (US 2015/0156625 A1) “Mobile Communication Method and Mobile Station” (see e.g. fig.4).
Sun et al. (US 2020/0374973 A1) “Communication Method and Wireless Communciation Apparatus”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411